We granted a rehearing in this concursus proceeding on the application of the St. Germain-Nohe Lumber Company, Inc., because in deciding that the judgment of the district court as to the secured claims should be increased to $698.67, we erroneously amended the judgment which that court had rendered for unsecured claims — $560.89 — instead of amending its award for secured claims of $269.75. Our attention was not directed to the fact nor *Page 373 
did we notice that the judgment of the district court inadvertently failed to grant judgment against the contractor, Ernest L. McCain, and the surety on his statutory bond, the Great American Indemnity Company, in solido. Therefore, an amendment to the judgment of the lower court increasing the amount on the secured claims from $269.74 to $698.67, without granting judgment against the contractor and his surety, in solido, would deprive the St. Germain-Nohe Lumber Company, Inc., of its definite and clear right to such judgment.
As the total of the claims of the St. Germain-Nohe Lumber Company, Inc., amounted to $830.63, after we concluded that the claimant was in error, for the correct amount of the unpaid secured claims was only $698.67, the balance of $131.96 was necessarily held to be unsecured. In the district court's decree, as well as our own, we failed to grant judgment against Ernest L. McCain, contractor, individually, for the amount of the unsecured claims, which we find to be the sum of $131.96 instead of the sum of $560.89 allowed by the district court. Therefore, these two errors in our decree will be corrected by amending it accordingly.
Counsel for the surety company reiterate their original argument as to the imputation of payments in an effort to show that the amount allowed on the secured claims by us of $698.67 is incorrect. This contention is predicated on the attempted repudiation by the contractor of the agreement, dated March 29, 1937, in the form of a letter signed by the contractor's job superintendent and claimant. It is said that the *Page 374 
superintendent had no authority to sign the letter. As stated in our original opinion, his authority was plainly implied, and as the contractor received and retained the benefits resulting from the agreement, it is now too late to try to repudiate it.
For the reasons assigned, it is ordered, adjudged and decreed that our original decree is amended by hereby granting judgment in favor of St. Germain-Nohe Lumber Company, Inc., and against Ernest L. McCain and the Great American Indemnity Company, in solido, in the full sum of $698.67, with legal interest from judicial demand until paid, and in favor of the St. Germain-Nohe Lumber Company, Inc., and against Ernest L. McCain in the full sum of $131.96, with legal interest from judicial demand until paid, and, as thus amended, our original decree is reinstated, and made the final judgment of this court; defendants to pay all costs.
O'NIELL, C.J., and LAND, J., absent.